Loring, J.,
delivered the opinion of the court:
The petitioner claims the net proceeds of 77 bales of upland cotton and nine hogsheads of sugar, and the court finds the facts to be :
That about the 14th of April, 1863, the petitioner was a citizen of New Iberia, in the State of Louisiana, and owned and was in possession of 73 bales of cotton and nine hogsheads of sugar.
That the United States troops took possession of and occupied said New Iberia, and an order was issued by General Banks, commanding the department of the Gulf, giving public notice that the government would pay for such property, its actual value at the time and place where it was found when our forces took possession of the country.
That the said 73 bales of cotton were, under general orders from headquarters, captured and seized at New Iberia and taken from the possession of the petitioner by the Uifited States and sold by themj *383tbe net proceeds thereof, amounting to $13,333 09, were paid into the treasury.
That the taking and disposition of the sugar by the United States were not satisfactorily proved.
That the petitioner was a loyal citizen of the United States, who has never given aid or comfort to the rebellion.
And, on the facts stated, the court find that the petitioner is entitled to receive for the net proceeds of said 73 bales of cotton the sum of $13,333 09, and judgment will be entered and certified to him therefor.